Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1B; 3A) in the reply filed on 10/10/2022 is acknowledged.  Claims 1-7 have been withdrawn from further consideration and claims 8-20 are pending for examination (see attached interview summary).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-12, 14, 15, 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Schie et al (US 2003/0088305).
Van Schie et al discloses the following limitations:
Claim 8. An endovascular treatment method, the method comprising: delivering an implantable device (Figs. 3-6) to a treatment site in body lumen of a patient ([0005], thoracic arch), the implantable device including a first ring (21 or 23, depending on the dependent claim below) having a first ring abluminal surface with a first ring outer diameter and a first ring luminal surface with a first ring inner diameter; a second ring (22) adjacent to the first ring and having a second ring abluminal surface with a second ring outer diameter and a second ring luminal surface with a second ring inner diameter; a third ring (23 or 21, depending on the dependent claim below) adjacent to the second ring, the third ring having a third ring abluminal surface with a third ring outer diameter and a third ring luminal surface with a third ring inner diameter; and an interconnection (25) coupling the first ring (21 or 23, depending on the dependent claim below) and the second ring (22) ([0050], [0051]); and bending the implantable device from a non-nested (Figs. 3, 5) configuration to a nested configuration (Figs. 4, 6) including the first and second rings nesting with one another ([0052], the disclosed overlapping can be seen in Fig. 6, wherein the proximal end of an upper stent overlaps the distal end of the adjacent stent below it).
Claim 9. The method of claim 8, wherein in the nested configuration the first ring (23) is nested within the second ring (22) along a longitudinal portion of the first ring that is intended to be oriented on an inner curve of the body lumen (Figs. 4, 6; [0052], [0054], proximal end of stent 22 overlaps distal end of stent 23, thus causing stent 23 to be nested within stent 22).
Claim 10. The method of claim 8, including the first ring (23) nesting with in the second (22) ring in a circumferentially non-uniform manner ([0052]-[0054]; Fig. 6; only one side is nested and curved while spacing on the opposite side remains substantially the same).
Claim 11. The method of claim 8, wherein the interconnection (25) is in contact with both an abluminal surface of the first ring (23) (Fig. 4 illustrates the contact of suture 25 with the outer (abluminal) surface of first ring 23 such that when first ring 23 expands, the distance 36 of the suture increases to thereby pull point 30 down towards points 29 and 32 to cause the implantable device to curve) and a luminal surface of the second ring (22) when the implantable device is in the nested configuration (Fig. 4 illustrates and [0050] discusses suture 25 being passed through a curve of an apex of a zig zag portion of stent 22, therefore when the suture is looped through the apex, it will come into contact with the inner (luminal) surface of stent 22).
Claim 12. The method of claim 8, wherein the interconnection (25) is in contact with both a luminal surface of the first ring (21) (Fig. 4 illustrates and [0050] discusses suture 25 being passed through a curve of an apex of a zig zag portion of stent 21, therefore when the suture is looped through the apex, it will come into contact with the inner (luminal) surface of stent 21) and an abluminal surface of the second ring (22) (Fig. 4 illustrates the contact of suture 25 with the outer (abluminal) surface of stent 22 such that when stent 22 expands, the distance 36 of the suture increases to thereby pull point 30 down towards points 29 and 32 to cause the implantable device to curve).  
Claim 14. The method of claim 8, wherein the interconnection (25) is in contact with both an abluminal surface of the first ring (21) (Fig. 4 illustrates and [0050] discusses suture 25 being passed through a curve of an apex of a zig zag portion of stent 21, therefore when the suture is looped through the apex, it will come into contact with the outer (abluminal) surface of stent 21) and an abluminal surface of the second ring (22) (Fig. 4 illustrates the contact of suture 25 with the outer (abluminal) surface of stent 22 such that when stent 22 expands, the distance 36 of the suture increases to thereby pull point 30 down towards points 29 and 32 to cause the implantable device to curve).  
Claim 15. The method of claim 8, wherein bending the implantable device to the nested configuration includes not producing a kink in the implantable device ([0046], [0064]; Fig. 6).
Claim 18. The method of claim 8, wherein the first ring (21) luminal surface at least partially surrounds the second ring (22) abluminal surface in the nested configuration (Fig. 6; [0052], “[t]his can cause the proximal end of the stent 21 to overlap the distal end of the stent 22 on the side where the length is being reduced”).
Claim 19. The method of claim 8, wherein the first and second rings are concentric (concentric in its non-nested state of Figs. 3, 5).
Claim 20. The method of claim 8, wherein the first and second rings are nonconcentric (nonconcentric in its nested state of Figs. 4, 6 due to the curve).

Claim(s) 8-15, 17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martin et al (US 2001/0049550) as evidenced by Vad (US 2012/0330402).
Martin et al discloses the following limitations:
Claim 8. An endovascular treatment method, the method comprising: delivering an implantable device (2) to a treatment site (78) in body lumen of a patient (Figs. 23-26; [0113], [0125], [0129]-[0131]), the implantable device including a first ring (12, wherein each one of a helical turn 12 is being interpreted as a ring, wherein this interpretation of a ring is commonly known in the art as evidenced by Vad in [0027], wherein a wire 16 helically wraps along the length of the stent to form continuously connected rings) having a first ring abluminal surface with a first ring outer diameter and a first ring luminal surface with a first ring inner diameter; a second ring (12) adjacent to the first ring and having a second ring abluminal surface with a second ring outer diameter and a second ring luminal surface with a second ring inner diameter; a third ring (12) adjacent to the second ring, the third ring having a third ring abluminal surface with a third ring outer diameter and a third ring luminal surface with a third ring inner diameter ([0053]); and an interconnection (20) coupling the first ring and the second ring (Fig. 1B; [0054]); and bending the implantable device from a non-nested configuration (Fig. 1) to a nested configuration including the first and second rings nesting with one another (Fig. 6; [0055], the nesting can be seen on the bottom of Fig. 6 along the portion of the implantable device that is curved - “a respective apex portion can readily move within a corresponding undulation base portion 18 in-phase therewith”).
Claim 9. The method of claim 8, wherein in the nested configuration the first ring is nested within the second ring along a longitudinal portion of the first ring that is intended to be oriented on an inner curve of the body lumen (Fig. 6; [0055]).
Claim 10. The method of claim 8, including the first ring nesting with in the second ring in a circumferentially non-uniform manner (Fig. 6; [0055], nesting is only on the lower portion of Fig. 6 where the curve is, the top portion of Fig. 6 remains non-nested).
Claim 11. The method of claim 8, wherein the interconnection (20) is in contact with both an abluminal surface of the first ring and a luminal surface of the second ring when the implantable device is in the nested configuration (Fig. 1B; [0054], “linking member 20 is laced or interwoven between undulations in adjacent turns of the helical member,” because interconnection 20 is interwoven, it contacts with an abluminal surface and luminal surface of each ring).
Claim 12. The method of claim 8, wherein the interconnection is in contact with both a luminal surface of the first ring and an abluminal surface of the second ring (Fig. 1B; [0054], “linking member 20 is laced or interwoven between undulations in adjacent turns of the helical member,” because interconnection 20 is interwoven, it contacts with an abluminal surface and luminal surface of each ring).
Claim 13. The method of claim 8, wherein the interconnection is in contact with both a luminal surface of the first ring and a luminal surface of the second ring (Fig. 1B; [0054], “linking member 20 is laced or interwoven between undulations in adjacent turns of the helical member,” because interconnection 20 is interwoven, it contacts with an abluminal surface and luminal surface of each ring).
Claim 14. The method of claim 8, wherein the interconnection is in contact with both an abluminal surface of the first ring and an abluminal surface of the second ring (Fig. 1B; [0054], “linking member 20 is laced or interwoven between undulations in adjacent turns of the helical member,” because interconnection 20 is interwoven, it contacts with an abluminal surface and luminal surface of each ring).
Claim 15. The method of claim 8, wherein bending the implantable device to the nested configuration includes not producing a kink in the implantable device ([0055]).
Claim 17. The method of claim 8, wherein the interconnection (20) comprises a polymer ([0054], biocompatible polymeric material).
Claim 19. The method of claim 8, wherein the first and second rings are concentric (concentric in their non-nested state of Fig. 1).
Claim 20. The method of claim 8, wherein the first and second rings are nonconcentric (nonconcentric in their nested state of Fig. 6 due to curving and nesting on the lower portion).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al in view of Bregulla (US 2009/0163996).
Claim 16. Martin et al discloses the invention substantially as claimed above but fails to disclose wherein bending the implantable device from the non-nested configuration to the nested configuration includes bending a first portion of the implantable device in a first direction and bending a second portion of the implantable device in a second direction.  Martin et al instead discloses the implantable device is for tortuous vessels in different planes ([0017], [0126]).  Therefore, one of ordinary skill in the art would have looked to other methods for delivering an implantable device to vessels involving curvatures.  In a field relatively pertinent to the particular problem with which Applicant was concerned with, namely delivering an implantable device to a vessel with a high degree of bending, Bregulla teaches bending a first portion of an implantable device in a first direction and bending a second portion of the implantable device in a second direction (Fig. 4 – see annotated figure below).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Martin et al to include bending a first portion of the implantable device in a first direction and bending a second portion of the implantable device in a second direction based upon the teachings of Bregulla, to allow the method to be applied to and treat areas of the body that experience extensive bending ([0014]).  The combination would result in the bending of the first and second directions to occur while the implantable device is transitioning from the non-nested configuration to the nested configuration as Martin et al already discloses bending of the implantable device results in nesting of the rings at the curve (lower portion of Fig. 6; [0055], “a respective apex portion can readily move within a corresponding undulation base portion 18 in-phase therewith)

    PNG
    media_image1.png
    605
    685
    media_image1.png
    Greyscale


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anca et al (US 2013/0197657) teaches stent rings of varying diameters for the purpose of nesting during deployment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771